*128OPINION
DOUGLAS, Judge.
This is a post conviction habeas corpus proceeding under Article 11.07, Vernon’s Ann.C.C.P. Petitioner contends that he was not properly admonished under the provisions of Article 26.13, V.A.C.C.P. We agree.
The conviction was in Potter County for the offense of burglary with intent to commit theft. After a plea of guilty before the court, the punishment was assessed at four years, probated.
The probation was revoked. The record at the trial shows that the court advised the appellant of the range of punishment for the offense of burglary. The court, however, did not determine under the second portion of Article 26.13, supra, if the plea was voluntarily made. The hearing judge found that there was no compliance with the provisions of the statute. See Ex parte Marshall, Tex.Cr.App., 479 S.W.2d 921, and the cases collated under Article 26.13, supra.
The relief sought in the application for habeas corpus is granted. The petitioner is ordered delivered to the sheriff of Potter County to answer to the indictment.